                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

JOHAN SEBASTIAN ALZAT CALIXTO,

          Petitioner,
v.                                   Case No. 8:17-cv-2100-T-33JSS

HADYLLE YUSUF LESMES,

          Respondent.
_____________________________/

                                ORDER

     This matter is before the Court on consideration of the

Order of the United States Court of Appeals for the Eleventh

Circuit, issued on November 30, 2018, remanding the case to

this Court for additional factual findings. (Doc. # 67). This

Court held a status conference on December 4, 2018, and after

hearing from the parties, determined that it is appropriate to

refer the matter to the Honorable Julie S. Sneed, United

States Magistrate Judge, for the issuance of a supplemental

report and recommendation.

     Pursuant to 28 U.S.C. § 636(b)(1)(B), the Court may

designate a Magistrate Judge to conduct hearings and to submit

to the Court proposed findings of fact and recommendations for

the disposition of such issues.           For purposes of judicial

economy and in order to expedite the disposition of this

proceeding,   the    Court   shall   so   refer   the   aforementioned

matter.   In addition, as discussed at the December 4, 2018,
status conference, the Court determines that the period of

time   for    lodging       objections    and    for     responding     to   such

objections should be truncated to seven days in an effort to

provide      the   Eleventh     Circuit       with     the   required   factual

findings as quickly as possible.

       Accordingly, it is now

       ORDERED, ADJUDGED, and DECREED:

(1)    This matter is referred to the Honorable Julie S. Sneed,

       United States Magistrate Judge, for the issuance of a

       supplemental report and recommendation, including any

       hearings, motions, and deadlines related thereto.

(2)    In    the    instance     that     any        party   objects    to    the

       supplemental report and recommendation, that party must

       object      within    seven   days       of    the    issuance   of    the

       supplemental report and recommendation.                  Likewise, the

       period of time for responding to objections is shortened

       to seven days from the filing of the objection.

       DONE and ORDERED in Chambers in Tampa, Florida, this 4th

day of December, 2018.




                                        -2-
